PER CURIAM.
David Furtado Gray appeals the district court’s orders denying various motions filed in his 28 U.S.C.A. § 2255 (West Supp. 2001) action. We have reviewed the record and the district court’s orders and find no reversible error. Significantly, we note Gray’s motions appear to rest upon an incorrect premise, inasmuch as this Court in fact considered the order he contends was omitted from his original appeal in this matter. See United States v. Gray, No. 01-6323, 2001 WL 574717, 10 Fed.Appx. 180 (4th Cir. May 29, 2001) (unpublished), cert. denied, — U.S. —, 122 S.Ct. 568, 151 L.Ed.2d 441 (2001). Accordingly, we deny a certificate of appealability and dismiss the appeal. See United States v. Gray, Nos. CR-95-3640-AMD; CA-99-575-AMD (D. Md. Aug. 17 & 29, 2001). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.